Ford, J.
A road was returned in Somerset by six surveyors of the highways, to whose appointment and proceedings no. objection is taken. Six freeholders were then appointed, who reported the road to be useless and unnecessary, but their proceedings were eminently irregular; they did not meet on the day appointed by the court, nor till four days afterwards, and they show no public notice of meeting even then; nor did they meet at the place appointed, but at a different place; from which time and place they adjourned to another time without the consent or notice required in the- statute. If these are errors not in form only, but in substance, the court below erred in ordering the certificate to be filed; they should have set it aside; the freeholders had no jurisdiction to proceed at another time and place, and without public notice, and we must reverse the .order for filing and affirming this report; it is erroneous and void, as if they had made none; and if they neglect to certify, in a legal manner, that the road is unnecessary (which they have cerr tainly neglected to do) the 7th section of the act, Rev. Laws, 618, declares that the return of the surveyors shall remain valid, and be recorded, and the road, so laid out, shall become a public highway. Let therefore the order for filing the certificate of the freeholders be set aside, but the return of the surveyors must be recorded.